Second Quarter 2010 Results Teleconference August 9, 2010 Disclaimer The following information contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on Management’s current expectations and beliefs, as well as a number of assumptions concerning future events. These statements are based on certain assumptions and analyses made by Management in light of its experience and its perception of historical trends, current conditions and expected future developments as well as other factors it believes are appropriate in the circumstances.However, whether actual results and developments will conform with Management’s expectations and predictions is subject to a number of risks and uncertainties, general economic, market or business conditions; the opportunities (or lack thereof) that may be presented to and pursued by PDC Energy; actions by competitors; changes in laws or regulations; and other factors, many of which are beyond the control of PDC Energy. You are cautioned not to put undue reliance on such forward-looking statements because actual results may vary materially from those expressed or implied, as more fully discussed in our safe harbor statements found in our SEC filings, including, without limitation, the discussion under the heading “Risk Factors” in the Company’s 2009 annual report on Form 10-K and in subsequent Form 10-Qs. All forward-looking statements are based on information available to Management on this date and PDC Energy assumes no obligation to, and expressly disclaims any obligation to, update or revise any forward looking statements, whether as a result of new information, future events or otherwise. The SEC permits oil and gas companies to disclose in their filings with the SEC proved reserves, probable reserves and possible reserves. SEC regulations define “proved reserves” as those quantities of oil or gas which, by analysis of geosciences and engineering data, can be estimated with reasonable certainty to be economically producible in future years from known reservoirs under existing economic conditions, operating methods and government regulations; “probable reserves” as unproved reserves which, together with proved reserves, are as likely as not to be recovered; and “possible reserves” as unproved reserves which are less certain to be recovered than probable reserves.Estimates of probable and possible reserves which may potentially be recoverable through additional drilling or recovery techniques are by nature more uncertain than estimates of proved reserves and accordingly are subject to substantially greater risk of not actually being realized by the Company. In addition, the Company’s reserves and production forecasts and expectations for future periods are dependent upon many assumptions, including estimates of production decline rates from existing wells and the undertaking and outcome of future drilling activity, which may be affected by significant commodity price declines or drilling cost increases. This material also contains certain non-GAAP financial measures as defined under the Securities and Exchange Commission rules. 2 8/9/2010 Rick McCullough Chairman and Chief Executive Officer 3 8/9/2010 Second Quarter 2010 Highlights 8/9/2010 4 •Gas and oil revenues up 22% over same period 2009 •Q2 2010 realized prices of $6.66 per Mcfe compared to Q2 2009 realized prices of $5.97 per Mcfe •Net loss from continuing operations was $0.02 per diluted share for the second quarter 2010, compared to a net loss of $2.25 per diluted share in the same 2009 period •Production of 9.0 Bcfe was above guidance due to continued strong performance in Wattenberg; production of 36.4 Bcfe expected for full year 2010 •Second quarter oil and gas operating margin per Mcfe improved 56% over second quarter 2009 to $3.84 per Mcfe from $2.47 per Mcfe predominantly due to a higher percentage of oil production and improved pricing in Q2 2010 •Drilled 44.1 net wells vs. 19.7 net wells in Q2 2009 •G&A expense reflects 33% and 24% year-over-year improvement for the second quarter 2010 and year-to-date 2010, respectively •Liquidity improved to $268.7million Bart Brookman Senior Vice President - Exploration and Production 5 8/9/2010 Q1 2010 Production: Bcfe Rocky Mountains Q1 2010 Production: Bcfe Q2 2010 Production: Bcfe 2010E Production: Bcfe Appalachian Basin (PDCM) Q1 2010 Production: Bcfe Q2 2010 Production 9.0 Bcfe (8.6 Bcfe*) Michigan Basin (4%) Appalachian Basin (7%) Rocky Mountains (90%) Rocky Mountains (89%) 8/9/2010 6 Core Operating Regions Area of operations starting August 2010 Permian Basin (2H 2010) *8.6 Bcfe excludes 0.4 Bcfe of Michigan production classified as discontinued operations in Q2 2010. Quarterly Net Production 7 8/9/2010 •First horizontal Marcellus well connected to sales in late June •Outstanding Wattenberg production •Remote telemetry enhancing well management •Improved frac designs •Production includes large oil and liquids component •Piceance production in line with guidance •PDC Mountaineer JV production below original budget; in line with updated guidance •Drilling delays •Difficulty in scheduling fracs Michigan (reflected as discontinued operations) Quarterly Drilling Activity 8 8/9/2010 •Two rigs operating in Wattenberg •Add third rig in Q4 •First horizontal Niobrara well in Q4 •One Flex rig operating in Piceance •Significant improvement in spud to spud time •Marcellus horizontal drilling •Promising results from first three wells •One rig returning in September 2010 •Expected additional Q4 drilling: •Spud Beekmantown/Rose Run prospect in Ohio •Spud Permian Basin operations •NECO program under evaluation Capital Expenditure Update $ in Millions 9 8/9/2010 Note: Excludes $36.4 million of potential partnership repurchases. (1) PDC carried by JV partner. 8/9/2010 10 2010 Production by Area Billion Cubic Feet Equivalent (Bcfe) Area Q1 2010
